302 S.C. 12 (1990)
393 S.E.2d 184
In the Matter of Timothy Leon GIBSON, Respondent.
23231
Supreme Court of South Carolina.
Submitted May 10, 1990.
Decided June 18, 1990.
Atty. Gen. T. Travis Medlock, and Asst. Atty. Gen. James G. Bogle, Jr., Columbia, for complainant.
Timothy Leon Gibson, Columbia, pro se.
Submitted May 10, 1990.
Decided June 18, 1990.
Per Curiam:
In this attorney grievance proceeding, respondent admits that he has been convicted of drug offenses and consents to disbarment. We accept respondent's admission and disbar him.
*13 Respondent admits that he was convicted of possession of cocaine on March 4, 1988. He further admits that he was convicted of possession of cocaine and possession of heroin on April 10, 1990.
Possession of cocaine is a crime of moral turpitude. State v. Major, 301 S.C. 181, 391 S.E. (2d) 235 (1990). Based on the same analysis contained in Major, we now hold that possession of heroin is a crime of moral turpitude. Therefore, respondent's convictions are misconduct under DR 1-102(A)(3), Supreme Court Rule 32, and Paragraph 5(C) of the Rule on Disciplinary Procedure.
We disbar respondent from the practice of law. This disbarment shall run from May 5, 1989, the date he was temporarily suspended from the practice of law. Respondent shall file an affidavit with the Clerk, within fifteen (15) days of service of this opinion, showing he has fully complied with the provisions of Paragraph 30 of the Rule on Disciplinary Procedure.
Disbarred.